61 F.3d 917
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Terry Lynn NICHOLS, Defendant-Appellant.
No. 95-6223.
United States Court of Appeals, Tenth Circuit.
July 21, 1995.

Before ANDERSON, BRORBY, and EBEL, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Defendant appeals the district court's order of pretrial detention, entered pursuant to 18 U.S.C. 3142(e).  Defendant was charged by criminal complaint with maliciously damaging and destroying by means of fire and an explosive a building, vehicle, and other personal and real property in whole or in part owned, possessed and used by the United States and departments and agencies thereof, in violation of 18 U.S.C. 844(f) and 2.


3
18 U.S.C. 3142(e) provides for pretrial detention if, after a hearing, a court finds that "no condition or combination of conditions will reasonably assure the appearance of the person as required and the safety of any other person and the community."   The statute sets forth the factors to be considered in making that determination.  18 U.S.C. 3142(g).  The government bears the burden of showing by clear and convincing evidence that a defendant is a danger to the community, id. at 3142(f), and it must show by a preponderance of the evidence that a defendant poses a flight risk, United States v. Patriarca, 948 F.2d 789, 793 (1st Cir.1991).


4
We review the district court's order of pretrial detention independently, with due deference to the district court's factual findings.  See United States v. Stricklin, 932 F.2d 1353, 1355 (10th Cir.1991).  We have reviewed the record before us, and we find no error in the district court's findings that defendant poses a flight risk and a danger to the community, and that he should be detained pending trial.  We, therefore, AFFIRM the district court's order of detention.  Defendant's motion to file a reply brief is GRANTED, and defendant's request for oral argument is DENIED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470